      Case: 1:21-cv-00973 Document #: 4 Filed: 02/21/21 Page 1 of 2 PageID #:27




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


JIAXING ZICHI TRADE CO., LTD                          Civil Action No.: 1:21-cv-00973

                    Plaintiff,

       v.

LING YANG, d/b/a Emperor Goose, CAO ZI
QI, d/b/a FADSHOW, and SHANSHAN MA,
d/b/a Raddzo, and DOES 1-50, inclusive,

                    Defendants.




                    NOTICE OF CLAIM INVOLVING A TRADEMARK

       Pursuant to Local Rule 3.4, Plaintiff Jiaxing Zichi Trade Co., Ltd respectfully notifies the

Court that it has filed a Complaint under the above-referenced caption. The Complaint is against

Defendants Ling Yang, d/b/a Emperor Goose, Cao Zi Qi, d/b/a FADSHOW, Shanshan Ma, d/b/a

Raddzo, and Does 1050, for, inter alia, federal trade dress infringement, federal false designation

of origin, and deceptive trade practices under Illinois law.

       Pursuant to 15 U.S.C. §1116(c), the following information is provided:

       1.      Plaintiff Jiaxing Zichi Trade Co., Ltd’s address and principal place of business is

located at 6th Floor, Tower 9A, No. 36 Changsheng South Rd, Jiaxing, Zhejiang Province, China.

///

///

///

///


                                                  1
     Case: 1:21-cv-00973 Document #: 4 Filed: 02/21/21 Page 2 of 2 PageID #:28




       2.     This case involves the federally registered mark Orolay® (U.S. Registration

Number 4778909), which is owned by Plaintiff Jiaxing Zichi Trade Co.,Ltd and registered on July

21, 2015.



Dated: February 21, 2021                                  YK LAW LLP

                                                          /s/ Edward Chen
                                                          Edward Chen (CA SBN 312553)
                                                          125 South Wacker Dr. Suite 300
                                                          Chicago, Illinois 60606
                                                          (213) 401-0970
                                                          echen@yklaw.us

                                                          Attorneys for Plaintiff Jiaxing Zichi
                                                          Trade Co. Ltd




                                              2
